 1   ALEKXIA TORRES STALLINGS
     Attorney at Law, SBN 296418
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: lextorres@lawtorres.com
 5
     Attorney for:
 6   OMAR CESAR SOTELO
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 12-CR-00063 LJO-SKO
11                      Plaintiff,
12           v.                                       STIPULATION AND ORDER TO
                                                      CONTINUE THE STATUS CONFERENCE
13    OMAR CESAR SOTELO,
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE BARBARA
17   A. MCAULIFFE AND LAUREL MONTOYA, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, OMAR CESAR SOTELO, by and through his attorney of

19   record, ALEKXIA TORRES STALLINGS hereby requesting that the status conference hearing

20   currently set for August 7, 2019, to be continued to August 19, 2019.

21          On July 18, 2019 Mr. Sotelo was released to a third-party custodian, Pearl Rosales. As a

22   term of his release, he was ordered to participate in the Gate Program through the Kern County

23   Mental Health Department. Counsel is requesting that the status conference be continued to

24   August 19, 2019 in an effort to allow Mr. Sotelo to undergo as much treatment as possible so that

25   we can obtain a report with respect to his progress. I have spoken to AUSA Laurel Montoya and

26   USPO Julie Martin, they have no objection to continuing the status conference hearing.

27          The parties also agree the delays resulting from the continuance shall be excluded in the

28   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
                                                      1
 1
            IT IS SO STIPULATED.
 2                                                           Respectfully Submitted,
 3
     DATED: July 30, 2019                                    /s/ Alekxia Torres Stallings ___
 4                                                           ALEKXIA TORRES STALLINGS
                                                             Attorney for Defendant
 5
                                                             OSCAR CESAR SOTELO
 6

 7
     DATED: July 30, 2019                                    /s/Laurel Montoya ________
 8                                                           LAUREL MONTOYA
 9                                                           Assistant U.S. Attorney

10

11                                            ORDER
12
            IT IS SO ORDERED that the Status Conference re Supervised Release is continued from
13
     August 7, 2019 to August 19, 2019 at 2:00 PM before Magistrate Judge Barbara A. McAuliffe.
14

15
     IT IS SO ORDERED.
16
        Dated:    July 30, 2019                           /s/ Barbara   A. McAuliffe         _
17
                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                   2
